As filed with the Securities and Exchange Commission on July 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: May 31, 2011 Item 1. Schedule of Investments. Villere Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 66.9% Aerospace Products & Services: 3.0% BE Aerospace, Inc.* $ Apparel Manufacturing: 3.6% Carter's, Inc.* JoS. A. Bank Clothiers, Inc. * Chemical Manufacturing: 2.8% Abbott Laboratories Computer & Electronic Products: 5.9% ION Geophysical Corp.* Varian Medical Systems, Inc.* Couriers & Messengers: 3.3% FedEx Corp. Credit Intermediation: 14.0% Bank of America Corp. Cullen/Frost Bankers, Inc. Euronet Worldwide, Inc.* IBERIABANK Corp. Visa, Inc. Information Services: 4.1% NIC, Inc. Machinery: 7.4% 3D Systems Corp.* Oil & Gas Extraction: 8.9% Northern Oil & Gas, Inc. * SandRidge Energy, Inc. * Triangle Petroleum Corp. * Professional, Scientific & Technical Services: 7.2% EPIQ Systems, Inc. Luminex Corp.* Specialty Retail: 3.4% O'Reilly Automotive, Inc. * Sporting & Recreation Goods: 3.3% Pool Corp. TOTAL COMMON STOCKS (Cost$41,989,037) Principal Amount CORPORATE BONDS: 26.2% Air Transportation: 1.2% The Boeing Co., $ 3.750%, 11/20/2016 Beverage Products : 1.7% The Coca-Cola Co., 0.750%, 11/15/2013 Building Material, Garden & Supplies Dealers: 2.6% The Home Depot,Inc., 5.400%, 03/01/2016 Cable & Other Subscriptions Programming: 1.0% DIRECTV Holdings LLC/ DIRECTV Financing Co., Inc., 6.375%, 06/15/2015 Chemical Manufacturing: 4.5% E.I. Du Pont De Nemours & Co., 4.750%, 11/15/2012 McKesson Corp., 4.750%, 03/01/2021 Merck & Co., Inc., 3.875%, 01/15/2021 Pfizer, Inc., 6.200%, 03/15/2019 Computer & Electronic Products: 0.9% Hewlett-Packard Co., 3.750%, 12/01/2020 International BusinessMachinesCorp., 4.750%, 11/29/2012 Credit Intermediation: 3.2% BB&T Corp., 4.900%, 06/30/2017 JPMorgan Chase &Co., 4.875%, 03/15/2014 Whitney National Bank, 5.875%, 04/01/2017 Food Manufacturing: 1.7% Kraft Foods, Inc., 5.250%, 10/01/2013 5.375%, 02/10/2020 Furniture & Related Products: 1.9% Leggett & Platt, Inc., 4.650%, 11/15/2014 General Merchandising: 0.5% Wal-Mart Stores, Inc., 3.250%, 10/25/2020 Insurance Carriers: 0.9% Prudential Financial,Inc., 5.000%, 01/15/2013 Motion Picture & Entertainment: 0.6% Viacom, Inc., 3.500%, 04/01/2017 Oil & Gas: 1.2% Shell International Finance Corp., 1.875%, 03/25/2013 Rental & Leasing Services: 1.2% International Lease FinanceCorp., 5.875%, 05/01/2013 Securities & Financial Services: 0.3% Merrill Lynch & Co.,Inc., 6.875%, 11/15/2018 Telecommunications: 1.2% Vodafone Group PLC, 4.375%, 03/16/2021 Transportation Equipment: 1.6% General DynamicsCorp., 5.375%, 08/15/2015 Lockheed Martin Corp., 4.250%, 11/15/2019 TOTAL CORPORATE BONDS (Cost$21,528,517) SHORT-TERM INVESTMENTS: 3.6% Shares Money Market Funds: 3.6% Federated Treasury Obligation Fund- Trust Shares, 0.010%^ Fidelity Money Market Portfolio-Select Class, 0.114%^ TOTAL SHORT-TERMINVESTMENTS (Cost$3,172,779) TOTAL INVESTMENTS IN SECURITIES:96.7% (Cost$66,690,333) Other Assets in Excess of Liabilities: 3.3% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ 7-day yield as of May 31, 2011. The cost basis of investments for federal income tax purposes at May 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual reports. Villere Balanced Fund Summary of Fair Value Exposure at May 31, 2011 (Unaudited) Villere Balanced Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of May 31, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $ - $ - $ Corporate Bonds^ - - Short-Term Investments - - Total Investments in Securities $ $ $ 22,857,896 $ - $ ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President DateJuly 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President DateJuly 26, 2011 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date July 20, 2011 * Print the name and title of each signing officer under his or her signature.
